PER CURIAM:
This is an interlocutory appeal in which Officers Scott McDonald, Robert Mayer, Timothy Pugh, and Ed Leach (“Officers”), appeal the denial of their motion for summary judgment on the ground that Jon Tristan Holland’s excessive force claim *649against them is precluded by the defense of qualified immunity.
We have reviewed the record and considered the oral argument of counsel. Based thereupon, and accepting Holland’s version of the facts, as we must at this stage, we agree with the district court’s comprehensive order that disputed issues of material fact exist regarding the use of excessive force.
AFFIRMED.